Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page11ofof14
                                                                 14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page22ofof14
                                                                 14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page33ofof14
                                                                 14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page44ofof14
                                                                 14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page55ofof14
                                                                 14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page66ofof14
                                                                 14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page77ofof14
                                                                 14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page88ofof14
                                                                 14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page99ofof14
                                                                 14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page10
                                                           10ofof14
                                                                  14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page11
                                                           11ofof14
                                                                  14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page12
                                                           12ofof14
                                                                  14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page13
                                                           13ofof14
                                                                  14
Case
 Case7:19-cv-06760-NSR
      7:19-cv-06760-NSR Document
                         Document34-1 Filed03/30/20
                                  27 Filed  08/07/20 Page
                                                      Page14
                                                           14ofof14
                                                                  14
